Case 3:21-cv-00211-RAH-ECM-KCN Document 25-1 Filed 03/25/21 Page 1 of 29




                   EXHIBIT A
                    Case 3:21-cv-00211-RAH-ECM-KCN Document 25-1 Filed 03/25/21 Page 2 of 29




Differential Privacy and the
2020 Decennial Census

Michael Hawes
Senior Advisor for Data Access and Privacy
Research and Methodology Directorate
U.S. Census Bureau



NCSL Webinar
March 5, 2020


   2020CENSUS.GOV
                         Case 3:21-cv-00211-RAH-ECM-KCN Document 25-1 Filed 03/25/21 Page 3 of 29




Acknowledgements
This presentation includes work by the Census Bureau’s 2020 Disclosure Avoidance System
development team, Census Bureau colleagues, and our collaborators, including: John Abowd,
Tammy Adams, Robert Ashmead, Craig Corl, Ryan Cummings, Jason Devine, John Fattaleh,
Simson Garfinkel, Nathan Goldschlag, Michael Hawes, Michael Hay, Cynthia Hollingsworth,
Michael Ikeda, Kyle Irimata, Dan Kifer, Philip Leclerc, Ashwin Machanavajjhala, Christian
Martindale, Gerome Miklau, Claudia Molinar, Brett Moran, Ned Porter, Sarah Powazek, Vikram
Rao, Chris Rivers, Anne Ross, Ian Schmutte, William Sexton, Rob Sienkiewicz, Matthew Spence, Tori
Velkoff, Lars Vilhuber, Bei Wang, Tommy Wright, Bill Yates, and Pavel Zhurlev.
For more information and technical details relating to the issues discussed in these slides, please
contact the author at michael.b.hawes@census.gov.
Any opinions and viewpoints expressed in this presentation are the author’s own, and do not
necessarily represent the opinions or viewpoints of the U.S. Census Bureau.




    2020CENSUS.GOV
                     Case 3:21-cv-00211-RAH-ECM-KCN Document 25-1 Filed 03/25/21 Page 4 of 29




Our Commitment to Data
Stewardship
Data stewardship is central to the Census Bureau’s
mission to produce high-quality statistics about the
people and economy of the United States.
Our commitment to protect the privacy of our
respondents and the confidentiality of their data is
both a legal obligation and a core component of our
institutional culture.




3   2020CENSUS.GOV
                               Case 3:21-cv-00211-RAH-ECM-KCN Document 25-1 Filed 03/25/21 Page 5 of 29




The Privacy Challenge
Every time you release any statistic calculated from a
confidential data source you “leak” a small amount of
private information.


If you release too many statistics, too accurately, you
will eventually reveal the entire underlying confidential
data source.


Dinur, Irit and Kobbi Nissim (2003) “Revealing Information while Preserving Privacy”
PODS, June 9-12, 2003, San Diego, CA

4   2020CENSUS.GOV
                              Case 3:21-cv-00211-RAH-ECM-KCN Document 25-1 Filed 03/25/21 Page 6 of 29




    The Growing Privacy Threat
    More Data and Faster Computers!
    In today’s digital age, there has been a proliferation of databases that
    could potentially be used to attempt to undermine the privacy
    protections of our statistical data products.
    Similarly, today’s computers are able to perform complex, large-scale
    calculations with increasing ease.
    These parallel trends represent new threats to our ability to safeguard
    respondents’ data.




5       2020CENSUS.GOV
                            Case 3:21-cv-00211-RAH-ECM-KCN Document 25-1 Filed 03/25/21 Page 7 of 29




The Census Bureau’s Privacy
Protections Over Time
Throughout its history, the Census Bureau has been at the forefront of the design and
implementation of statistical methods to safeguard respondent data.
Over the decades, as we have increased the number and detail of the data products we
release, so too have we improved the statistical techniques we use to protect those data.



                 Stopped                 Whole-table                     Data                          Formal
                publishing
              small area data            suppression                   swapping                        Privacy

                     1930                   1970                         1990                          2020



6   2020CENSUS.GOV
                            Case 3:21-cv-00211-RAH-ECM-KCN Document 25-1 Filed 03/25/21 Page 8 of 29




    Reconstruction
    The recreation of individual-level data from tabular or
    aggregate data.


    If you release enough tables or statistics, eventually there will
    be a unique solution for what the underlying individual -level
    data were.


    Computer algorithms can do this very easily.




7      2020CENSUS.GOV
                     Case 3:21-cv-00211-RAH-ECM-KCN Document 25-1 Filed 03/25/21 Page 9 of 29




    Reconstruction: An Example
                                                                                                    Median   Mean
                                                                                          Count
                                                                                                     Age     Age

                                                                              Total             7     30      38
                                                                            Female              4     30     33.5
                                                                              Male              3     30      44
                                                                             Black              4     51     48.5
                                                                             White              3     24      24
                                                                            Married             4     51      54
                                                                             Black
                                                                                                3     36     36.7
                                                                            Female




8   2020CENSUS.GOV
                         Case 3:21-cv-00211-RAH-ECM-KCN Document 25-1 Filed 03/25/21 Page 10 of 29




    Reconstruction: An Example
                         Median     Mean
                 Count                                                      Age         Sex          Race    Relationship
                          Age       Age
                                                                             66       Female         Black     Married
     Total           7     30         38
                                                                             84         Male         Black     Married
    Female           4     30       33.5
                                                                             30         Male         White     Married
     Male            3     30         44
     Black           4     51       48.5                                     36       Female         Black     Married

     White           3     24         24                                      8       Female         Black      Single

    Married          4     51         54                                     18         Male         White      Single
     Black                                                                   24       Female         White      Single
                     3     36       36.7
    Female

                                This table can be expressed by 164 equations.
                                Solving those equations takes 0.2 seconds on a
9   2020CENSUS.GOV              2013 MacBook Pro.
                              Case 3:21-cv-00211-RAH-ECM-KCN Document 25-1 Filed 03/25/21 Page 11 of 29




     Re-identification
     Linking public data to external data
     sources to re-identify specific individuals
     within the data.


                  Name             Age         Sex                      Age        Sex         Race       Relationship
                Jane Smith          66       Female                      66       Female        Black       Married
                Joe Public          84        Male                       84        Male         Black       Married
               John Citizen         30        Male                       30        Male        White        Married


                        External Data                                                Confidential Data




10     2020CENSUS.GOV
                         Case 3:21-cv-00211-RAH-ECM-KCN Document 25-1 Filed 03/25/21 Page 12 of 29




     In the News
     Reconstruction and Re-identification are not just
     theoretical possibilities…they are happening!
       • Massachusetts Governor’s Medical Records (Sweeney, 1997)
       • AOL Search Queries (Barbaro and Zeller, 2006)
       • Netflix Prize (Narayanan and Shmatikov, 2008)
       • Washington State Medical Records (Sweeney, 2015)
       • and many more…




11      2020CENSUS.GOV
                      Case 3:21-cv-00211-RAH-ECM-KCN Document 25-1 Filed 03/25/21 Page 13 of 29




Reconstructing the 2010 Census
• The 2010 Census collected information on the age, sex,
  race, ethnicity, and relationship (to householder) status
  for ~309 Million individuals. (1.9 Billion confidential
  data points)
• The 2010 Census data products released over 150 billion
  statistics
• We conducted an internal experiment to see if we could
  reconstruct and re-identify the 2010 Census records.



12   2020CENSUS.GOV
                                      Case 3:21-cv-00211-RAH-ECM-KCN Document 25-1 Filed 03/25/21 Page 14 of 29




Reconstructing the 2010 Census:
What Did We Find?
 1. On the 309 million reconstructed records, census                     4. Name, block, sex, age, race, ethnicity were
    block and voting age (18+) were correctly                               then compared to the confidential data, which
    reconstructed for all records and for all 6,207,027                     yielded confirmed re-identifications for 38% of
    inhabited blocks.                                                       the putative re-identifications (52 million
                                                                            individuals).
 2. Block, sex, age (in years), race (OMB 63
    categories), and ethnicity were reconstructed:                       5. For the confirmed re-identifications, race and
      1.   Exactly for 46% of the population (142 million individuals)      ethnicity are learned correctly, though the
      2.   Within +/- one year for 71% of the population (219 million
           individuals)                                                     attacker may still have uncertainty.
 3. Block, sex, and age were then linked to
    commercial data, which provided putative re-
    identification of 45% of the population (138
    million individuals).

13   2020CENSUS.GOV
                         Case 3:21-cv-00211-RAH-ECM-KCN Document 25-1 Filed 03/25/21 Page 15 of 29




The Census Bureau’s Decision
•    Advances in computing power and the availability of
     external data sources make database reconstruction
     and re-identification increasingly likely.
•    The Census Bureau recognized that its traditional
     disclosure avoidance methods are increasingly
     insufficient to counter these risks.
•    To meet its continuing obligations to safeguard
     respondent information, the Census Bureau has
     committed to modernizing its approach to privacy
     protections.




14   2020CENSUS.GOV
                         Case 3:21-cv-00211-RAH-ECM-KCN Document 25-1 Filed 03/25/21 Page 16 of 29




Differential Privacy
aka “Formal Privacy”
           -quantifies the precise amount of privacy risk…
                      -for all calculations/tables/data products produced…
                             -no matter what external data is available…
                                        -now, or at any point in the future!




15   2020CENSUS.GOV
                      Case 3:21-cv-00211-RAH-ECM-KCN Document 25-1 Filed 03/25/21 Page 17 of 29




Precise amounts of noise
Differential privacy allows us to inject a precisely calibrated
amount of noise into the data to control the privacy risk of any
calculation or statistic.




16   2020CENSUS.GOV
                      Case 3:21-cv-00211-RAH-ECM-KCN Document 25-1 Filed 03/25/21 Page 18 of 29




Privacy vs. Accuracy

The only way to absolutely eliminate all risk of re-
identification would be to never release any usable
data.
Differential privacy allows you to quantify a precise
level of “acceptable risk,” and to precisely calibrate
where on the privacy/accuracy spectrum the resulting
data will be.




17   2020CENSUS.GOV
                      Case 3:21-cv-00211-RAH-ECM-KCN Document 25-1 Filed 03/25/21 Page 19 of 29




Establishing a Privacy-loss Budget

This measure is called the “Privacy-loss Budget” (PLB) or
“Epsilon.”
     ε=0 (perfect privacy) would result in completely
     useless data
     ε=∞ (perfect accuracy) would result in releasing the
     data in fully identifiable form
                                                                                                  Epsilon

18   2020CENSUS.GOV
                       Case 3:21-cv-00211-RAH-ECM-KCN Document 25-1 Filed 03/25/21 Page 20 of 29




Comparing Methods

Data Accuracy
   Differential Privacy is not inherently better or worse than traditional disclosure
   avoidance methods.
   Both can have varying degrees of impact on data quality depending on the parameters
   selected and the methods’ implementation.
Privacy
    Differential Privacy is substantially better than traditional methods for protecting privacy,
    insofar as it actually allows for measurement of the privacy risk.



19   2020CENSUS.GOV
                          Case 3:21-cv-00211-RAH-ECM-KCN Document 25-1 Filed 03/25/21 Page 21 of 29




Implications for the 2020
Decennial Census
The switch to Differential Privacy will not change the constitutional mandate
to apportion the House of Representatives according to the actual
enumeration.

As in 2000 and 2010, the Census Bureau will apply privacy protections to
the PL94-171 redistricting data.

The switch to Differential Privacy requires us to re-evaluate the quantity of
statistics and tabulations that we will release, because each additional
statistic uses up a fraction of the privacy-loss budget (epsilon).




20   2020CENSUS.GOV
                      Case 3:21-cv-00211-RAH-ECM-KCN Document 25-1 Filed 03/25/21 Page 22 of 29




Demonstrating Privacy,
Assessing and Improving Accuracy
The DAS Team’s priorities over Fall 2019 were:
• To scale up the DAS to run on a (nearly) fully-specified national histogram
• To demonstrate that the DAS can effectively protect privacy at scale
• To permit the evaluation and optimization of the DAS for accuracy and “fitness for use”
These initiatives were largely successful, but much more work needs to be done over the
remainder of this year.
The engagement and efforts of our data users have been enormously helpful in helping to identify
and prioritize this remaining work.



   2020CENSUS.GOV
                      Case 3:21-cv-00211-RAH-ECM-KCN Document 25-1 Filed 03/25/21 Page 23 of 29




Harvard Data Science Review
Symposium
Held at Harvard University on October 25, 2019
Evaluated the DAS using public 1940 Census data
Assessments by teams of data users from:
• NORC at the University of Chicago – Sampling Efficiency and Funding Allocations
• IPUMS at the University of Minnesota – Racial Residential Segregation
• W.E. Upjohn Institute for Employment Research – Scrubbed Segregation




22   2020CENSUS.GOV
                        Case 3:21-cv-00211-RAH-ECM-KCN Document 25-1 Filed 03/25/21 Page 24 of 29




Committee on National Statistics
Workshop
December 11-12, 2019
Evaluation of 2010 Census data run through a preliminary version of the 2020 DAS
Data user assessments and findings on DAS implications for:
• Redistricting and related legal use cases
• Identification of rural and special populations
• Geospatial analysis of social/demographic conditions
• Delivery of government services
• Business and private sector applications
• Denominators for rates and baselines for assessments



23   2020CENSUS.GOV
                            Case 3:21-cv-00211-RAH-ECM-KCN Document 25-1 Filed 03/25/21 Page 25 of 29




What We’ve Learned: Accuracy
• The October vintage of the DAS falls short on ensuring “fitness for use” for several priority use cases.
• There are two sources of error in the TopDown Algorithm (TDA):
       • Measurement error due to differential privacy noise
       • Post-processing error due to statistical inference creating non-negative integer counts from the noisy measurements
• Post-processing error tends to be much larger than differential privacy error
• Positive bias in small counts/negative bias in large counts is the result of
       • Invariants
       • Post-processing error specifically introduced by our Non-negative Least Squares (L2) optimization routine
• Improving post-processing is not constrained by differential privacy
• Current initiatives include incorporating legal and political geographies into the geographic spine
  and adopting a multi-phase approach to post-processing



24   2020CENSUS.GOV
                    Case 3:21-cv-00211-RAH-ECM-KCN Document 25-1 Filed 03/25/21 Page 26 of 29

Revising Geographical Hierarchy to address count
accuracy for AIANNH and INCPLACE/CDPs
Old Hierarchy:                                         New Approach (work in progress):

                                                                                     NATION

                                                             52 State/State Equiv                 34 State areas in
                                                             areas not in AIANNH                      AIANNH


                                                              Principal Sub-state
                                                              Political Geography                   AIAN Areas



                                                             Relevant subdivisions              Relevant subdivisions



                                                             Non-AIANNH Census                    AIANNH Census
                                                                   Blocks                             Blocks


   2020CENSUS.GOV
                     Case 3:21-cv-00211-RAH-ECM-KCN Document 25-1 Filed 03/25/21 Page 27 of 29




Making population counts more accurate.
Nearly all of the error in the 2010 Demonstration Data Products came from post-processing,
not from differential privacy.


Old approach:                                           New Approach (work in progress):
Single-pass post-processing:                            Multi-pass post-processing:
• Optimize accuracy for ~1.2M                           • First pass: compute total population and
   histogram cells (2010 DDP used                         GQ populations
   only ~400,000 cells).                                • Second pass for redistricting file
• All cells must be integers                              (total pops constrained to first pass values)
• All cells must be ≥0                                  • Third pass for population-estimates
• All margins must satisfy adding up                      program. 3M tabs.
   constraints within and between                         (counts constrained to second pass
   levels of the geographic spine                         values)
• All invariants and structural zeros                   • Fourth pass: rest of DHC-H and DHC-P
   must hold exactly                                      (counts constrained to values from passes
                                                          above)

   2020CENSUS.GOV
                     Case 3:21-cv-00211-RAH-ECM-KCN Document 25-1 Filed 03/25/21 Page 28 of 29




Making population counts more accurate.
A set of metrics are being developed based on use cases and stakeholder feedback. The
metrics will allow the public to see the improvements that are made leading up to the
finalization of the TopDown Algorithm (TDA).

The selected metrics will:
• Be straightforward and easy to interpret
• Reflect input from external data users;
• Show differences between major DAS runs and publicly available 2010 tabulations
• Provide accuracy, bias, and outlier information for basic demographic tabulations
• Provide accuracy, bias, and outlier information for categories of use cases
These metrics will inform data users of accuracy improvements we are able to make while
also informing their ongoing engagement throughout the remaining work.




   2020CENSUS.GOV
                          Case 3:21-cv-00211-RAH-ECM-KCN Document 25-1 Filed 03/25/21 Page 29 of 29




Questions?
                           Disclosure Avoidance and the 2020 Census Website
          https://www.census.gov/about/policies/privacy/statistical_safeguards/disclosure-avoidance-2020-census.html




Michael Hawes
Senior Advisor for Data Access and Privacy
Research and Methodology Directorate
U.S. Census Bureau

301-763-1960 (Office)
michael.b.hawes@census.gov
  2020CENSUS.GOV
